UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 2 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50196 CNK GLOBAL INC. (Exact name of registrant as specified in its charter) Florida 52-2177342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 Okin Dong Cheongro Gu Seoul, South Korea (Address of principal executive offices) 8210-9406-8116 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesþNo o As of June 30, 2012, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $162,294,320. As of March 28, 2013, the registrant’s outstanding common stock consisted of 47,391,449 shares. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None EXPLANATORY NOTE This sole purpose of this Amendment No. 2 to the annual report on Form 10-K (the “Form 10-K”) of CNK Global Inc. for the year ended December 31, 2012, filed with the Securities and Exchange Commission on March 28, 2013, is to refile “Item 8.Financial Statements and Supplementary Data” in its entirety to include an amended report of the registrant’s independent registered public accounting firm that corrects certain formatting issues in the original report. No other changes have been made to the Form 10-K. This Amendment No. 2 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way any related disclosures made in the Form 10-K. 1 Item 8.Financial Statements and Supplementary Data CNK Global Inc. (formerly American Life Holding Company, Inc.) Financial Statements as of December 31, 2012 Financial Statement Index Report of Independent Registered Public Accounting Firm F–1 Balance Sheets F–2 Statements of Operations F–3 Statements of Cash Flows F–4 Statement of Changes in Stockholders’ Equity F–5 Notes to Financial Statements F–6 2 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of CNK Global Inc. We have audited the accompanying balance sheets of CNK Global Inc. as of December31, 2012 and 2011, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, thefinancial position of CNK Global Inc. as of December31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. As discussed in Note 2 to the financial statements, the Company’s lack of cash, losses, negative working capital, and shareholders’ deficit raise substantial doubt about its ability to continue as a going concern.The 2012 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Henderson, Hutcherson & McCullough, PLLC Chattanooga, Tennessee March 27, 2013 F-1 CNK Global Inc. (formerly American Life Holding Company, Inc.) Balance Sheets December 31, 2012 and 2011 December 31, December 31, ASSETS Current assets Cash $ - $ - Trust account Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Due to stockholder Total current liabilities Stockholders' equity (deficit) Common stock, $.001 Par Value, 100,000,000 shares authorized, 47,391,449 shares outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-2 CNK Global Inc. (formerly American Life Holding Company, Inc.) Statements of Operations For the Years Ended December 31, 2012 and 2011 Year ended December 31, Income $ - $ - Expenses: General & administrative expense Consulting fees Total operating expenses Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the financial statements. F-3 CNK Global Inc. (formerly American Life Holding Company, Inc.) Statement of Changes in Stockholders' Equity For the Years Ended December 31, 2012 and 2011 Additional Stock Common Stock Paid-in Subscription Accumulated Shares Amount Capital Received Deficit Total Balance December 31, 2010 $ $ $ - $ ) $ ) Stock subscriptions received - Stock issued ) - - Net loss 2011 - ) ) Balance December 30, 2011 - ) Net loss 2012 - ) ) Balance December 31, 2012 $ $ $ - $ ) $ ) The accompanying notes are an integral part of the financial statements. F-4 CNK Global Inc. (formerly American Life Holding Company, Inc.) Statements of Cash Flows For the Years Ended December 31, 2012 and 2011 December 31, Net loss $ ) $ ) OPERATING ACTIVITIES (Increase) decrease in trust account ) Increase (decrease) in accounts payable ) Net cash from operating activities ) ) FINANCING ACTIVITIES Sale of 47,000,000 shares of common stock - Payment of notes payable - ) Due to stockholder Net cash from financing activities Change in cash and cash equivalents - ) Cash and cash equivalents, beginning of the year - Cash and cash equivalents, end of the year $ - $ - The accompanying notes are an integral part of the financial statements. F-5 CNK Global Inc. (formerly American Life Holding Company, Inc.) Notes to Financial Statements December 31, 2012 and 2011 NOTE 1 – BASIS OF PRESENTATION The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. In the opinion of management all adjustments considered necessary for a fair presentation have been included. As a result of the discontinuation and dissolution of the Company’s subsidiary, the Company currently has no operations and is considered a “shell company” under Federal securities laws. The company intends to acquire assets or shares of an entity actively engaged in a business generating revenues in exchange for the Company’s securities. Prior to April 16, 2012, the Company’s name was American Life Holding Company, Inc. On April 16, 2012, the name was changed to CNK Global Inc. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents The Company considers cash on hand, deposits in banks, certificates of deposit and investments with original maturities of three months or less to be cash and cash equivalents. Income Taxes The Company accounts for income taxes under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 740 “Income Taxes”. Under the asset and liability method of FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under FASB ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. Income Per Share Basic income per share is calculated as income available to common shareholders divided by the weighted average number of common shares outstanding during the period. Diluted income per share is calculated using the “if converted” method for convertible securities and the “treasury stock” method for options and warrants. For the years ended December 31, 2012 and 2011 all securities convertible into common shares were anti-dilutive. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Going Concern The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet identified ongoing operations and is considered a “shell” company. The lack of cash, losses, negative working capital, and shareholders deficit raise substantial doubt about its ability to continue as a going concern. In order to continue as a going concern, the Company will need, among other things, capital resources. Management plans to identify an industry in which to invest and begin operating within this “shell” company. Management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually obtain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the company is unable to continue as a going concern. F-6 NOTE 3 – TRUST ACCOUNT The trust account consists of funds that have been deposited into the corporate attorney’s escrow account to be used for the benefit of paying certain professional fees the Company may incur. These funds have been contributed by the stockholders and have been accounted for as Due to Stockholder. NOTE 4 – NEW ACCOUNTING PRONOUNCEMENTS The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position, or cash flow. NOTE 5 – STATEMENT OF CASH FLOWS SUPPLEMENTARY DISCLOSURE No interest or income taxes were paid during the years ended December 31, 2012 and 2011. NOTE 6 – DISCLOSURE ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS The following methods and assumptions were used to estimate the fair value of financial instrument for which it is practicable to estimate value. Cash is carried at cost, which is a reasonable estimate of fair value. NOTE 7 – INCOME TAXES Income tax benefit (expense) attributable to income (loss) before income taxes differed from the amounts computed by applying the United States of America federal tax rate of 34% to income (loss) before income taxes as a result of the following: Computed expected income tax benefit $ $ Valuation allowance ) ) $
